Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Metcalfe (WO 2009/001069) disclose a pressure testing system for analyzing a rock formation, the pressure testing system (Page 8, lines 30-33, where pressure tests on the chamber) comprising:
   a tubular support member (Fig. 1, # 10) sized to pass into a wellbore of the rock formation (as it is used in the wellbore);
an adjustable loading device (Fig. 1, # 12, 14) configured to exert a radial load against the wall of the wellbore (Page 5, lines 25-33),
    the adjustable loading device (Fig. 1, # 12 and 14, page 18, lines 30-34) comprising a plurality of expandable members distributed around a circumference of the tubular support member (Fig. 1, # 14) and configured to expand to respectively exert a plurality of radial pressures (Page 8, lines 30-33); (Page 12, lines 5-6) against the wall of the wellbore that together provide the radial load (Page 5, lines 25-33); and
     a control module (Figures 5 and 8 illustrate features of sand-control apparatus, control device (ICD)) configured to selectively control expansion of each expandable member of the plurality of expandable members to vary the radial load exerted by the 

Kent (WO2013/186569) disclose radial load exerted by the adjustable loading device (Page 21, lines 29- 31) as a function of an angle around the circumference (Page 22, equation: =H + h- (Po-D+Dasrcy’s)- 2(H—h) COS(2) —4Hh Sin (2), where  is the angle around the wellbore 100).
The claim 11 comprising the similar limitation as the claim 1.
Regarding Claims 1 and 11:
The prior art of the record do not disclose or render obvious: 
“determining a distribution of post-drilling stresses in the rock formation around the wellbore and an initial stress in the rock formation that was present prior to drilling of the wellbore in the rock formation.”
 Regarding Claim 2-5, 7-10, 12-15 and 17-20 are allowed due to their dependency on claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857